DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herbold (7,547,033) in view of Columbia (2006/0214391).

Regarding claims 1 and 7-9, Herbold discloses a farm implement to be engaged by a quick hitch adapting unit on an agricultural machine comprising:
A first support spaced laterally from a second support
A third support disposed between and above the first support and the second support, the first support having two flanges spaced apart from another, the two flanges defining a space therebetween, the space between the two flanges accessible from three sides
At least one opening in each of the two flanges of the third support
An attachment member disposed within the at least one opening in each of two flanges

    PNG
    media_image1.png
    329
    469
    media_image1.png
    Greyscale
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (First support)][AltContent: textbox (Second support)][AltContent: textbox (Third support between and above first and second support having two flanges defining a space therebetween each having an opening and the space between accessible from 3 sides)][AltContent: textbox (Attachment member)]















While Herbold discloses the invention as described above, it fails to disclose the details regarding the four surfaces of the attachment member.  Like Herbold, Columbia also discloses an attachment member used in a hitching assembly.  Unlike Herbold, Columbia discloses that different shapes of attachment members can be used (pgph 0093) (including a D-shaped attachment member which includes two opposite parallel surfaces, and a curved third surface and a curved fourth surface (infinite curvature)).  It would have been obvious to one of ordinary skill in the art to use a hitch pin that is non round and non-rotatable in Herbold as taught by Columbia since Columbia discloses 


Regarding claim 2, the combination discloses that the attachment member has a height and a width, the width extending between the first and second surfaces, the height being larger than the width.


Regarding claim 3, the combination discloses that the agricultural machine is a farm vehicle.

Regarding claim 5, the combination discloses that the attachment member has an enlarged portion to prevent the attachment member from being pulled through the flanges.

Regarding claim 6, the combination discloses that the at least one opening in each flange is configured the same as a cross section of the attachment member.


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herbold (7,547,033) in view of Columbia (2006/0214391) as applied to claim 1 above and further in view of Lorman (6,834,879).

Regarding claim 4, the combination of Herbold and Columbia disclose the invention as described above, including a retaining member on one side of the hitch pin for preventing removal of the pin from the opening in the flanges.  Like the combination, Lorman also discloses a hitch pin for attaching a towable element to a vehicle.  Unlike the combination, Lorman discloses that the hitch pin (25) can have a retaining element (70) on either end instead of a head on one end of the pin.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize a retaining element on either end of the hitch pin instead of headed pin as a simple substitution of one known element for another to obtain predictable results (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007)) as it would allow for removal in either direction. 


Response to Arguments
Applicant's arguments filed 9/16/21 have been fully considered but they are not persuasive. Applicant argues that Columbia fails to cure the deficiencies of Herbold.  Herbold discloses the details of the supports with an attachment member extending between the supports.  Columbia discloses that non round, non pivotable hitch pins are known in the art.  Applicant has amended the claims to include that the attachment member extends across the space between the two flanges and engages the quick hitch adapting unit in the space between the two flanges presumably because Columbia discloses a male/female connection with the hitching element attaching around the outside of a male support.  The main reference, however, discloses a third support with two flanges.  The combination simply discloses that the hitch pin and the .  
Regarding the shape of the pin, Columbia discloses that multiple different shapes of the pin and bore hole can be used and it is not limited to the shapes described. Columbia specifically discloses a D-shaped pin/borehole which is described in applicant’s Figure 5 embodiment.  Applicant argues that there is criticality to the claimed shape but describes multiple different embodiments (Figures 4-7) that perform the necessary function; one of which is a D-shape (Figure 5) which is specifically disclosed by Columbia.  The examiner is not convinced that the specific shapes disclosed in claims 7-9 are critical since different shapes are disclosed by Applicant as functional; one of which is clearly disclosed by the prior art.  Applicant argues that the criticality is based in the fact that the alternatives include larger engagement area than that of the typical round pin.  This feature is disclosed by the Columbia pin alternatives.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamie L McGowan whose telephone number is (571)272-5064. The examiner can normally be reached Monday through Friday 9:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMIE L MCGOWAN/Primary Examiner, Art Unit 3671